 



Exhibit 10.2

CONSENT AND WAIVER
to Senior Credit Agreement

     This Consent and Waiver (this “Waiver”) is made as of April 11, 2005, by
and among GLOBAL CASH ACCESS HOLDINGS, INC., a Delaware corporation formerly
known as GCA Holdings, L.L.C., a Delaware limited liability company
(“Holdings”), GLOBAL CASH ACCESS, INC., a Delaware corporation formerly known as
Global Cash Access, L.L.C., a Delaware limited liability company (the
“Borrower”), the banks and other financial institutions signatories hereto, BANK
OF AMERICA, N.A., as the Administrative Agent (the “Administrative Agent”) and
is in connection with that certain Credit Agreement, dated as of March 10, 2004,
as amended by that certain Amendment No. 1, dated as of April 27, 2004 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement”), among Holdings the Borrower, the several
banks and other financial institutions party thereto (the “Lenders”) and the
Administrative Agent. Capitalized terms used herein but not defined herein,
shall have the meaning assigned to such terms in the Credit Agreement.

     WHEREAS, Kirk Sanford, the President and Chief Executive Officer of the
Borrower (“Mr. Sanford”), currently holds an approximately 1% ownership interest
in M&C International, a Nevada corporation (“M&C”), which owns 40.01% of the
Equity Interests of Holdings.

     WHEREAS, in connection with the transactions contemplated by the Redemption
Agreement, dated as of March 21, 2005, by and between M&C, Mr. Sanford, and,
solely with respect to Section 2 therein, Karim Maskatiya and Robert Cucinotta,
Mr. Sanford’s approximately 1% ownership interest in M&C shall be redeemed for
an amount of cash plus approximately 0.40% of the common Equity Interests of
Holdings (the “Redemption Transaction”).

     WHEREAS, in connection with the transactions contemplated by the Advisory
Services Payment Agreement, dated as of March 22, 2005, by and between M&C and
Mr. Sanford, Mr. Sanford shall receive a payment of an amount of cash plus an
additional approximately 0.80% of the common Equity Interests of Holdings
(together with the Redemption Transaction, the “Kirk Sanford Transaction”).

     WHEREAS, Holdings and the Borrower have requested that the Administrative
Agent and the Required Lenders waive the requirements contained in clause (i)(B)
of the definition of Change of Control in the Credit Agreement, together with
the related Events of Default under the Credit Agreement that may result from
the Kirk Sanford Transaction.

     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

     1. Consent and Waiver. Holdings and the Borrower hereby request and,
subject to the terms and conditions contained herein, the Administrative Agent
and the Required Lenders hereby waive the requirements contained clause (i)(B)
of the definition of Change of Control in the Credit Agreement insofar as such
clause would be breached by the Kirk Sanford Transaction

-1-



--------------------------------------------------------------------------------



 



and any Event of Default that would otherwise arise from the Kirk Sanford
Transaction but for the application of this Waiver.

     2. Conditions to Effectiveness. This Waiver shall become effective on the
date the following conditions have been satisfied or waived (the “Effective
Date”): (a) the Administrative Agent shall have received this Waiver, executed
and delivered by Holdings, the Borrower, the Administrative Agent and the
Required Lenders, and (b) after giving effect to this Waiver no Default or Event
of Default shall exist and be continuing.

     3. Limitation of Waiver. The waivers set forth herein are limited precisely
as written and shall not be deemed to be a waiver or modification of any other
term or condition of the Credit Agreement (including, but not limited to, any
other Default or Event of Default under the Credit Agreement arising out of the
same factual predicate as the Defaults waived in Section 1 above, except as
expressly set forth herein), or prejudice any right or rights which the Lenders
may now have or may have in the future under or in connection with the Credit
Agreement or any of the other documents or instruments referred to therein.
Except as expressly modified hereby or by express written amendments thereof,
the Credit Agreement and each of the other Senior Finance Documents and
instruments executed in connection with any of the foregoing are and shall
remain in full force and effect. In the event of a conflict between this Waiver
and any of the foregoing documents, the terms of this Waiver shall be
controlling.

     4. Representations and Warranties. Holdings and the Borrower hereby jointly
and severally represents and warrants as of the date hereof and as of the
Effective Date that:

     A. Corporate Power and Authority. Holdings and the Borrower have all
requisite corporate power and authority to enter into this Waiver and to carry
out the transactions contemplated by, and perform its obligations under, the
Credit Agreement.

     B. Authorization of Agreements. The execution and delivery of this Waiver
and the performance of the Credit Agreement and this Waiver has been duly
authorized by all necessary corporate action on the part of Holdings and the
Borrower.

     C. Binding Obligation. This Waiver has been duly executed and delivered by
Holdings and the Borrower and is the legally valid and binding obligation of
Holdings and the Borrower, enforceable against them in accordance with its
terms, except as may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws relating to or limiting creditors’ rights generally
or by equitable principles relating to enforceability.

     D. No Default. After giving effect to this Waiver, no Default or Event of
Default exists on the date hereof or would result from the transactions
contemplated hereby.

     5. Governing Law. This Waiver shall be governed by, and construed in
accordance with, the internal laws of the State of New York (including
Sections 5-1401 and 5-1402 of the New York General Obligations Law).

-2-



--------------------------------------------------------------------------------



 



     6. Costs and Expenses. The Holdings and the Borrower agree to pay on demand
all reasonable costs and expenses of the Administrative Agent in connection with
the preparation, execution and delivery of this Waiver, including, without
limitation, the reasonable fees and out-of-pocket expenses of outside counsel
for the Administrative Agent with respect thereto.

     7. Descriptive Headings, Etc. The descriptive headings of the several
sections of this Waiver are inserted for convenience only and shall not be
deemed to affect the meaning or construction of any of the provisions hereof.
The statements made and the terms defined in the recitals to this Waiver are
hereby incorporated into this Waiver in their entirety.

     8. Entire Agreement. This Waiver and the documents referred to herein
represent the entire understanding of the parties hereby regarding the subject
matter hereof and supersede all prior and contemporaneous oral and written
agreements of the parties hereto with respect to the subject matter hereof.

     9. Counterparts. This Waiver may be executed by one or more of the parties
hereto in any number of separate counterparts, each of which shall be deemed an
original and all of which, taken together, shall be deemed to constitute one and
the same instrument. Delivery of an executed counterpart of this Waiver by
facsimile transmission or by electronic mail shall be as effective as delivery
of a manually executed counterpart hereof.

[The remainder of this page intentionally left blank.]

-3-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Waiver to be duly
executed and delivered by their respective duly authorized officers as of the
date first written above.

     

  GLOBAL CASH ACCESS HOLDINGS, INC.
 
   

  /s/ Kirk Sanford

   

  By: Kirk Sanford

  Title: President
 
   

  GLOBAL CASH ACCESS, INC.
 
   

  /s/ Kirk Sanford

   

  By: Kirk Sanford

  Title: President
 
   
Acknowledged and Agreed:
   
 
   
BANK OF AMERICA, N.A.
   
as Administrative Agent
   
/s/ Donna F. Kimbrough
   

--------------------------------------------------------------------------------

   
By: Donna F. Kimbrough
   
Title: Assistant Vice President
   
 
   
[Signature Page to GCA Waiver
   

[Lender]

         
By:
  (various)    

       

  Name:    

  Title:    

 